Exhibit 10.38 

--------------------------------------------------------------------------------

 

Subordination Agreement

(Debt and Security Interest)

 

 

Borrower: Accelerize Inc., a Delaware corporation    

Creditor:

Agility Capital II, LLC

    Date: March 11, 2016

 

 

This Subordination Agreement is executed by the above-named Creditor(s)
(collectively, “Creditor”), whose liability hereunder shall be joint and
several, in favor of Pacific Western Bank (“Bank”), whose address is 406
Blackwell Street, Suite 240, Durham, North Carolina 27701, with respect to the
above-named borrowers (collectively referred to herein as “Borrower”). In order
to induce Bank to extend or continue to extend financing to Borrower (but
without obligation on Bank’s part to do so), Creditor hereby agrees as follows:

 

1. Subordination of Security Interest. All security interests now or hereafter
acquired by Bank in any or all of the Collateral (as defined below), in which
Borrower now has or hereafter acquires any ownership, leasehold or other
interest shall at all times be prior and superior to any lien, ownership
interest, security interest or other interest or claim now held or hereafter
acquired by Creditor in the Collateral (the “Subordinate Interest”). Said
priority shall be applicable irrespective of the time or order of attachment or
perfection of any security interest or the time or order of filing of any
financing statements or other documents, or any statutes, rules or law, or court
decisions to the contrary. Upon any disposition of any of the Collateral by
Bank, or by Borrower with Bank’s written consent, Creditor hereby authorizes
Bank to file UCC terminations with respect to any financing statements in favor
of Creditor with respect to Borrower and the Collateral, and Creditor agrees, if
requested by Bank, to execute and immediately deliver any and all other
releases, terminations and other documents or agreements which Bank deems
necessary to accomplish a disposition of the Collateral free of the Subordinate
Interest; provided that Creditor shall retain its Subordinate Interest in the
proceeds of the Collateral so disposed of. Creditor represents and warrants to
Bank that Creditor is the sole holder of all security interests perfected by
those certain UCC-1 Financing Statements filed in the office of the Delaware
Secretary of State on the following dates, bearing the following file numbers:

 

 

Date

                         File No.

 

___________ 

__________________________________________ 

 

Bank is authorized to file an Amendment to the above Financing Statement(s) and
any other present or future Financing Statements or similar filings or
recordings to state that the security interest of Creditor is subordinate to the
security interest of Bank and to refer to this Agreement in such form as Bank
shall determine (but this Agreement shall be fully effective whether or not any
such filings are made).

 

2. Collateral. As used in this Agreement, “Collateral” shall mean all of the
following types of property, in which Borrower now has or hereafter acquires any
ownership, leasehold or other interest, wherever located: all tangible and
intangible property of every kind and description, including (but not limited
to) all of the following: all Accounts; all Inventory; all Equipment; all
Deposit Accounts; all General Intangibles (including without limitation all
Intellectual Property); all Investment Property; all Other Property; and any and
all claims, rights and interests in any of the above, and all guaranties and
security for any of the above, and all substitutions and replacements for,
additions, accessions, attachments, accessories, and improvements to, and
proceeds (including proceeds of any insurance policies, proceeds of proceeds and
claims against third parties) of, all of the above, and all Borrower’s books
relating to any of the above. The terms “Accounts”, “Inventory”, “Equipment”,
“Deposit Accounts”, “General Intangibles” and “Investment Property” have the
meanings given such terms by the New York Uniform Commercial Code in effect on
the date hereof. “Intellectual Property” means all present and future (a)
copyrights, copyright rights, copyright applications, copyright registrations
and like protections in each work of authorship and derivative work thereof,
whether published or unpublished, (b) trade secret rights, including all rights
to unpatented inventions and know-how, and confidential information; (c) mask
work or similar rights available for the protection of semiconductor chips; (d)
patents, patent applications and like protections including without limitation
improvements, divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same; (e) trademarks, servicemarks, trade styles,
and trade names, whether or not any of the foregoing are registered, and all
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Borrower connected with and symbolized by
any such trademarks; (f) computer software and computer software products; (g)
designs and design rights; (h) technology; (i) all claims for damages by way of
past, present and future infringement of any of the rights included above; (j)
all licenses or other rights to use any property or rights of a type described
above. “Investment Property” means all present and future investment property,
securities, stocks, bonds, debentures, debt securities, partnership interests,
limited liability company interests, options, security entitlements, securities
accounts, commodity contracts, commodity accounts, and all financial assets held
in any securities account or otherwise, wherever located, and all other
securities of every kind, whether certificated or uncertificated. “Other
Property” means the following, as defined in the New York Uniform Commercial
Code in effect on the date hereof, with such additions to such term as may
hereafter be made, and all rights relating thereto: all present and future
“commercial tort claims”, “documents”, “instruments”, “promissory notes”,
“chattel paper”, “letters of credit”, “letter-of-credit rights”, “fixtures”,
“farm products” and “money”; and all other goods and personal property of every
kind, tangible and intangible, whether or not governed by the New York Uniform
Commercial Code.

 

 
 

--------------------------------------------------------------------------------

 

 

     Pacific Western Bank 

Subordination Agreement (Debt and Security Interest) 

 

3. Disposition of Collateral; Refinancing. Creditor agrees that, until Bank has
received payment in full of all indebtedness, liabilities, guarantees and other
obligations of Borrower to Bank, now existing or hereafter arising (including
without limitation interest, fees and other charges and reimbursement of costs
and reasonable attorneys fees accruing after commencement of any Insolvency
Proceeding with respect to Borrower) (collectively, the “Senior Debt”), Bank may
dispose of, and exercise any other rights with respect to, any or all of the
Collateral, free of the Subordinate Interest, provided that Creditor retains any
rights it may have as a junior secured creditor with respect to the surplus, if
any, arising from any such disposition or enforcement. In addition, if Borrower
is in default under any loan or credit agreement with Bank, and Borrower intends
to sell any Collateral to an unrelated third party outside the ordinary course
of business, Creditor shall, upon Bank’s request, and without further
consideration, execute and deliver to such purchaser such instruments as may
reasonably be necessary to terminate and release any security interest or lien
the Subordinated Creditor has in the Collateral to be sold. Creditor agrees that
any funds of Borrower which it obtains through the exercise of any right of
setoff or other similar right constitute Collateral, and Creditor shall
immediately pay such funds to Bank to be applied to the outstanding Senior Debt.
If Borrower wishes to refinance any of the Senior Debt with a new lender, upon
Bank’s request of Creditor, Creditor will enter into a new subordination
agreement with the new lender on substantially the terms of this Agreement.

 

4. Subordination of Debt. As used herein the following terms have the following
meanings:

 

“Blockage Notice” means a written notice from Bank to Creditor stating that a
default or event of default, or an event which, with notice or passage of time
or both, would constitute a default or event of default, has occurred under any
documents, instruments or agreements evidencing or relating to the Senior Debt,
or would occur as a result of a Permitted Payment proposed to be made by
Borrower.

 

“Blockage Period” means a period of time commencing on the date a Blockage
Notice is given, and ending on the earlier of:

 

 

(i)

the date the default or event of default identified in the Blockage Notice has
been cured by Borrower, or (if the default or event of default is a failure to
pay money), cured by Creditor, or waived in writing by Bank, or the date Bank
gives written notice to Creditor that Bank elects to terminate the current
Blockage Period; or

 

 

(ii)

120 days following the date the Blockage Notice is given;

 

“Junior Loan Agreement” means that certain Loan Agreement, dated on or about the
date hereof, by and between Creditor and Borrower.

 

“Permitted Payments” means the following:

 

 

(i)

regularly scheduled payments of interest under the Junior Loan Agreement; and

 

 

(ii)

loan management fees owed by Borrower to Creditor under the Junior Loan
Agreement, not to exceed $650 in any month.

  

 
 

--------------------------------------------------------------------------------

 

 

     Pacific Western Bank

Subordination Agreement (Debt and Security Interest) 

  

“Subordinated Debt” means all indebtedness, liabilities, guarantees and other
obligations of Borrower to Creditor, now existing or hereafter arising,
including without limitation all of Borrower’s obligations to Creditor under the
Junior Loan Agreement.

 

(a) Creditor represents and warrants that the amount of Subordinated Debt
outstanding on the date hereof is the amount set forth below Creditor’s
signature hereon, and that Creditor has not executed any other subordination
agreements with respect to the Subordinated Debt or the Collateral or Borrower.

 

(b) Creditor hereby subordinates payment by Borrower of any and all Subordinated
Debt to the payment to Bank, in full in cash, of all Senior Debt, and Creditor
agrees not to ask for, demand, sue for, take or receive all or any part of the
Subordinated Debt, unless and until all of the Senior Debt has been paid and
performed in full, in cash, and all loan agreements and other agreements
providing for Bank to provide loans or other financial accommodations to
Borrower have terminated; provided that, so long as no Blockage Period is in
effect, Creditor may accept Permitted Payments.

 

(c) If Creditor directly or indirectly receives any payment or distribution, or
any Collateral or proceeds thereof (including, without limitation, any funds
obtained through the exercise of any right of setoff or similar right), not
permitted by the provisions of this Agreement, Creditor will deliver the same to
Bank in the form received (except for the endorsement or assignment of Creditor
where necessary), for application to the Senior Debt in such order and manner as
Bank may elect. Until so delivered, Creditor shall hold the same, in trust, for
Bank as property of Bank, and shall not commingle such property of Bank with any
other property held by Creditor. Creditor shall endorse all notes (if any) and
other written evidence of the Subordinated Debt with a statement that they are
subordinated to the Senior Debt pursuant to the terms of this Agreement, in such
form as Bank shall reasonably require, and Creditor will exhibit the originals
of such notes (if any) and other written evidence of the Subordinated Debt to
Bank so that Bank can confirm that such endorsement has been made, but this
Subordination Agreement shall be fully effective, even if no such endorsement is
made. Until Bank has received payment in full of all Senior Debt and all of the
Senior Loan Documents have terminated, Creditor agrees not to modify any of the
material terms of the Subordinated Debt (including without limitation payment
terms, interest rate, maturity date, fees, and financial covenants), without
Bank’s prior written consent.

 

(d) Notwithstanding any other provision of this Agreement, the subordination of
the Subordinated Debt to the Senior Debt under this Agreement shall only be
effective with respect to Senior Debt in a principal amount not to exceed
$6,000,000.

 

5. Modifications; Waivers. Until Bank has received payment in full of all Senior
Debt and all loan agreements and other agreements providing for Bank to provide
loans or other financial accommodations to Borrower have terminated, Creditor
agrees that, in addition to any other rights that Bank may have at law or in
equity, Bank may at any time, and from time to time, without Creditor’s consent
and without notice to Creditor, renew, extend or increase any of the Senior Debt
or that of any other person at any time directly or indirectly liable for the
payment of any Senior Debt, accept partial payments of the Senior Debt, settle,
release (by operation of law or otherwise), compound, compromise, collect or
liquidate any of the Senior Debt, make loans or advances to Borrower secured in
whole or in part by the Collateral or refrain from making any loans or advances
to Borrower, increase or decrease the amount of the Senior Debt, change, waive,
alter or vary the interest charge on, or any other terms or provisions of the
Senior Debt or any present or future instrument, document or agreement between
Bank and Borrower or any other person relating to Borrower, release, exchange,
fail to perfect, delay the perfection of, fail to resort to, or realize upon any
Collateral, and take any other action or omit to take any other action with
respect to the Senior Debt or the Collateral as Bank deem necessary or advisable
in Bank’s sole discretion. Creditor waives any right to require Bank to marshal
any assets in favor of Creditor or against or in payment of any or all of the
Senior Debt. Creditor further waives any defense arising by reason of any claim
or defense based upon an election of remedies by Bank which in any manner
impairs, affects, reduces, releases, destroys and/or extinguishes Creditor's
subrogation rights, rights to proceed against Borrower for reimbursement, and/or
any other rights of Creditor.

 

6. Insolvency Proceedings.

 

(a) This Agreement shall remain in full force and effect and shall be
enforceable pursuant to its terms in any voluntary or involuntary bankruptcy,
insolvency, receivership or other statutory or common law proceeding or
arrangement involving Borrower or the readjustment of its liabilities or any
assignment for the benefit of its creditors or any marshalling of its assets or
liabilities (collectively, an “Insolvency Proceeding”). In the event of any
Insolvency Proceeding, Creditor agrees that the term "Senior Debt" shall include
without limitation all indebtedness, liabilities and obligations incurred in any
such proceeding, and the term “Collateral” shall include without limitation all
types of property referred to in this Agreement as Collateral and other assets
of Borrower acquired after the commencement of any such proceeding, and the
Subordinate Interest shall continue to remain subordinate to Bank's continuing
security interest in all Collateral. Creditor agrees to take such actions and
execute such documents in any Insolvency Proceeding, as may be required in order
to continue such subordination, and Creditor agrees not to oppose or interfere
with any financing of Borrower by Bank in any such proceeding.

 

 
 

--------------------------------------------------------------------------------

 

 

     Pacific Western Bank

Subordination Agreement (Debt and Security Interest) 

 

(b) Creditor agrees that in any Insolvency Proceeding, Bank shall be entitled to
receive payment in full in cash of all of the Senior Debt prior to the payment
of all or any part of the Subordinated Debt, and in order to enable Bank to
enforce its rights hereunder in any such action or proceeding, Bank is hereby
irrevocably authorized and empowered in its discretion (but without any
obligation on its part) to make and present for and on behalf of Creditor such
proofs of claim in any Insolvency Proceeding on account of the Subordinated Debt
as Bank may deem expedient or proper and to vote such proofs of claim in any
such proceeding and to receive and collect any and all dividends or other
payments or disbursements made thereon in whatever form the same may be paid or
issued and to apply same on account of the Senior Debt. Creditor further agrees
to execute and deliver to Bank such assignments or other instruments as may be
required by Bank in order to enable Bank to enforce any and all such claims and
to collect any and all dividends or other payments or disbursements which may be
made at any time on account of all and any of the Subordinated Debt.

 

(c) Until the Senior Debt has been paid and performed in full and all loan
agreements and other agreements providing for Bank to provide loans or other
financial accommodations to Borrower have terminated, Creditor will not assert,
without the written consent of Bank, any claim, motion or objection in respect
of the Collateral in connection with any Insolvency Proceeding (other than a
claim or assertion that Bank has acted in bad faith or in violation of law)
which could otherwise be asserted or raised in connection with such Insolvency
Proceeding by Creditor, including without limitation any claim, motion or
objection seeking or opposing adequate protection or relief from the automatic
stay in respect of the Collateral.

 

(d) Without limiting the generality of the foregoing, Creditor agrees that, if
an Insolvency Proceeding occurs: (i) Bank may consent to the use of cash
collateral on such terms and conditions and in such amounts as it shall in good
faith determine without seeking or obtaining the consent of Creditor as holder
of an interest in the Collateral; (ii) Bank may provide postpetition financing
for Borrower pursuant to Section 364 of the Bankruptcy Code or other applicable
law and on such terms and conditions and in such amounts as it shall in good
faith determine without seeking or obtaining the consent of Creditor as holder
of an interest in the Collateral, and Creditor shall not oppose any such
financing; (iii) if use of cash collateral by Borrower is consented to by Bank,
Creditor shall not oppose such use of cash collateral, on the basis that
Creditor’s interest in the Collateral is impaired by such use or inadequately
protected by such use or on any other ground; and (iv) Creditor shall not object
to, or oppose any sale or other disposition of any assets comprising all or part
of the Collateral, free and clear of security interests and liens of any party,
including the interest of the Creditor, under Section 363 of the Bankruptcy
Code, on the basis that the interest of Creditor in the Collateral is impaired
by such sale or inadequately protected as a result of such sale, or on any other
ground, if Bank has consented to, or supports such sale or disposition of such
assets.

 

(e) Creditor agrees that it will not initiate or prosecute any claim, action or
other proceeding (i) challenging the validity or enforceability of any present
or future documents, instruments or agreements between Bank and Borrower or
relating to the Senior Debt, (ii) challenging the validity, enforceability or
unavoidability of any claim of Bank with respect to the Collateral, (iii)
challenging the perfection, enforceability or unavoidability of any liens or
security interests of Bank in the Collateral or (iv) asserting any such claims
which Borrower may hold with respect to Bank or the Senior Debt.

 

(f) Notwithstanding any other provision of this Section 6, Creditor shall be
entitled to file any necessary responsive or defensive pleadings in opposition
to any motion, claim, adversary proceeding or other pleading made by any person
objecting to, or otherwise seeking the disallowance of, the claims of Creditor,
including without limitation any claims secured by the Collateral, or
challenging the perfection, enforceability or unavoidability of the security
interest of Creditor.

 

7.      Default; Standstill Period. As used herein the following terms have the
following meanings:

 

“Enforcement Action” means any action to accelerate the maturity of the
Subordinated Debt, commence or join in any action or proceeding to recover any
amounts due on the Subordinated Debt, commence or join in, or encourage others
to file, any involuntary bankruptcy petition or similar judicial proceeding
against Borrower, or commence any litigation against Borrower for enforcement of
Creditor’s rights or remedies, or collect, take possession of, foreclose upon,
or exercise any other rights or remedies with respect to, the Collateral,
judicially or non-judicially, or attempt to do any of the foregoing.

 

“Standstill Period” means a period commencing on the date of any default or
event of default under any documents, instruments or agreements evidencing or
relating to the Subordinated Debt, and ending 120 days after written notice has
been given by Creditor to Bank that such default or event of default has
occurred and as a result thereof Creditor has accelerated the Subordinated Debt;
provided that, notwithstanding any of the foregoing provisions, the Standstill
Period shall be extended during any period that Bank is diligently pursuing
Enforcement Action with respect to the Senior Debt.

 

 
 

--------------------------------------------------------------------------------

 

  

     Pacific Western Bank 

Subordination Agreement (Debt and Security Interest) 

 

Creditor shall promptly give Bank written notice of any default or event of
default under any document, instrument or agreement evidencing, securing or
relating to any of the Subordinated Debt, and, unless and until all of the
Senior Debt has been paid and performed in full, in cash and all loan agreements
and other agreements providing for Bank to provide loans or other financial
accommodations to Borrower have terminated, Creditor agrees not to take any
Enforcement Action during any Standstill Period, except that Creditor may
accelerate the Subordinated Debt if Bank has accelerated the Senior Debt or if
an Insolvency Proceeding is pending (but if Bank rescinds such acceleration by
Bank, then Creditor shall also rescind such acceleration by Creditor).

 

8. No Commitment. It is understood and agreed that this Agreement shall in no
way be construed as a commitment or agreement by Bank to continue financing
arrangements with Borrower, and that Bank may terminate such arrangements at any
time, in accordance with Bank’s agreements with Borrower.

 

9. No Contest. Creditor agrees not to contest the validity, perfection, priority
or enforceability of Bank’s security interest in the Collateral or the Senior
Debt.

 

10. Financial Condition of Borrower. Creditor is presently informed of the
financial condition of Borrower and of all other circumstances which a diligent
inquiry would reveal and which bear upon the risk of non-payment of the Senior
Debt and the Subordinated Debt. Creditor covenants that it will continue to keep
itself informed as to Borrower's financial condition and all other circumstances
which bear upon the risk of non-payment of the Senior Debt and the Subordinated
Debt. Creditor waives any right to require Bank to disclose to it any
information which Bank may now or hereafter acquire concerning Borrower.

 

11. Revivor. If, after payment of the Senior Debt, Borrower thereafter becomes
liable to Bank on account of the Senior Debt, or any payment made on the Senior
Debt shall for any reason be returned by Bank (whether because of any claim of a
preference or any other claim or circumstance), this Agreement shall thereupon
in all respects become effective with respect to such subsequent or reinstated
Senior Debt, without the necessity of any further act or agreement between Bank
and Creditor.

 

12. Notices. All notices to be given under this Agreement shall be in writing
and shall be given either personally or by reputable private delivery service or
by regular first-class mail, or certified mail return receipt requested, or by
fax (and if by fax, sent concurrently by one of the other methods provided
herein), addressed to the parties at the addresses shown in the heading or after
the signatures (as applicable) to this Agreement, or at any other address
designated in writing by one party to the other party. All notices shall be
deemed to have been given upon delivery in the case of notices personally
delivered, or at the expiration of one business day following delivery to the
private delivery service, or two business days following the deposit thereof in
the United States mail, with postage prepaid or on the first business day of
receipt during business hours in the case of notices sent by fax.

 

13. General. Creditor agrees, upon Bank's request, to execute all such documents
and instruments and take all such actions as Bank shall deem reasonably
necessary or advisable in order to carry out the purposes of this Agreement,
including, without limitation appropriate amendments to financing statements
executed by Borrower in favor of Creditor in order to refer to this Agreement
(but this Agreement shall remain fully effective notwithstanding any failure to
execute any additional documents or instruments). The word "indebtedness" is
used in this agreement in its most comprehensive sense and includes without
limitation any and all present and future loans, advances, credit, debts,
obligations, liabilities, representations, warranties, and guarantees, of any
kind and nature, absolute or contingent, liquidated or unliquidated, and
individual or joint. Creditor represents and warrants that it has not heretofore
transferred or assigned the Subordinated Debt, the Subordinate Interest or any
financing statement naming Borrower as debtor and Creditor as secured party, and
that it will not do so without prior written notice to Bank and without making
such transfer or assignment expressly subject to this Agreement. This Agreement
is solely for the benefit of Bank and Bank's successors and assigns, and neither
Borrower nor any other person shall have any right, benefit, priority or
interest under, or because of the existence of, this Agreement. All of Bank's
rights and remedies hereunder and under applicable law are cumulative and not
exclusive. This Agreement sets forth in full the terms of agreement between the
parties with respect to the subject matter hereof, and may not be modified or
amended, nor may any rights hereunder be waived, except in a writing signed by
Bank and Creditor. This Agreement may be executed in multiple counterparts, by
different parties signing separate counterparts (which may be by pdf or other
electronic means), and all of the same taken together shall constitute one and
the same agreement. Creditor agrees to reimburse Bank, upon demand, for all
costs and expenses (including reasonable attorneys’ fees) incurred by Bank in
enforcing this Agreement against Creditor, whether or not suit be brought. In
the event of any litigation between the parties based upon or arising out of
this Agreement, the prevailing party shall be entitled to recover all of its
costs and expenses (including without limitation attorneys fees) from the
non-prevailing party. This Agreement shall be binding upon Creditor and its
successors and assigns and shall inure to the benefit of Bank and Bank's
successors and assigns.

 

 
 

--------------------------------------------------------------------------------

 

 

     Pacific Western Bank

Subordination Agreement (Debt and Security Interest) 

 

14. Governing Law; Jurisdiction; Venue; Arbitration. This Agreement and all
acts, transactions, disputes and controversies arising hereunder or relating
hereto, and all rights and obligations of the parties shall be governed by, and
construed in accordance with, the internal laws (and not the conflict of laws
rules) of the State of New York. All disputes, controversies, claims, actions
and other proceedings involving, directly or indirectly, any matter in any way
arising out of, related to, or connected with, this Agreement or the
relationship between Creditor and Bank, and any and all other claims of Creditor
against Bank of any kind, shall be brought only in the appropriate state court
of New York located in New York City, or the United States District Court for
the Southern District of New York, and each consents to the jurisdiction of any
such court, and waives any and all rights the party may have to object to the
jurisdiction of any such court, or to transfer or change the venue of any such
action or proceeding, including, without limitation, any objection to venue or
request for change in venue based on the doctrine of forum non conveniens;
provided that, notwithstanding the foregoing, nothing herein shall limit the
right of Bank to bring proceedings against Creditor in the courts of any other
jurisdiction. Creditor consents to service of process in any action or
proceeding brought against it by Bank, by personal delivery, or by mail
addressed as set forth in this Agreement or by any other method permitted by
law. If the jury waiver set forth in Section 8.20 below, entitled “Mutual Waiver
of Jury Trial,” is not enforceable, then any dispute, controversy, claim, action
or similar proceeding arising out of or relating to this Agreement, the Loan
Documents or any of the transactions contemplated therein shall be settled by
final and binding arbitration held in New York in accordance with the then
current Commercial Arbitration Rules of the American Arbitration Association by
one arbitrator appointed in accordance with those rules. The arbitrator shall
apply New York law to the resolution of any dispute, without reference to rules
of conflicts of law or rules of statutory arbitration. Judgment upon any award
resulting from arbitration may be entered into and enforced by any state or
federal court having jurisdiction thereof. Notwithstanding the foregoing, the
parties may apply to any court of competent jurisdiction for preliminary or
interim equitable relief, or to compel arbitration in accordance with this
Section. The costs and expenses of the arbitration, including without
limitation, the arbitrator’s fees and expert witness fees, and reasonable
attorneys’ fees, incurred by the parties to the arbitration may be awarded to
the prevailing party, in the discretion of the arbitrator, or may be apportioned
between the parties in any manner deemed appropriate by the arbitrator. Unless
and until the arbitrator decides that one party is to pay for all (or a share)
of such costs and expenses, both parties shall share equally in the payment of
the arbitrator’s fees as and when billed by the arbitrator.

 

15. Mutual Waiver of Jury Trial. BANK AND CREDITOR EACH ACKNOWLEDGE THAT THE
RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL RIGHT, BUT THAT IT MAY BE WAIVED.
EACH OF THE PARTIES, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT,
WITH COUNSEL OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR ARISING
OUT OF THIS AGREEMENT OR ANY RELATED INSTRUMENT OR DOCUMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY COURSE OF CONDUCT, DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN), ACTION OR INACTION OF ANY OF THEM. THESE
PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR
RELINQUISHED BY BANK OR CREDITOR, EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY
EACH OF THEM. IF FOR ANY REASON THE PROVISIONS OF THIS SECTION ARE VOID, INVALID
OR UNENFORCEABLE, THE SAME SHALL NOT AFFECT ANY OTHER TERM OR PROVISION OF THIS
AGREEMENT, AND ALL OTHER TERMS AND PROVISIONS OF THIS AGREEMENT SHALL BE
UNAFFECTED BY THE SAME AND CONTINUE IN FULL FORCE AND EFFECT.

 

[Signatures on Next Page]

-2

 

 
 

--------------------------------------------------------------------------------

 

 

 



     Pacific Western Bank

Subordination Agreement (Debt and Security Interest) 



 

Creditor:

 

Agility Capital II, LLC

 

 

By /s/ Jeffrey Carmody                                          

      MANAGING PARTNER

 

Amount of Subordinated Debt: $  625,000.00    

 

Address: 812 ANACAPA STREET, SUITE A    

                  SANTA BARBARA, CA 93101         

 

 

Accepted:

 

Bank:

 

Pacific Western Bank

 

 

By /s/ Andrew Yarbrough                                    

Title AVP                                                                

 

 

 

 

CONSENT AND AGREEMENT OF BORROWER

 

The undersigned Borrower hereby approves of, agrees to and consents to all of
the terms and provisions of the foregoing Subordination Agreement and agrees to
be bound thereby, and further agrees that any default or event of default by
Borrower under any present or future instrument or agreement between Borrower
and Creditor shall constitute an immediate default and event of default under
all present and future instruments and agreements between Borrower and Bank.
Borrower further agrees that, at any time and from time to time, the foregoing
Agreement may be altered, modified or amended by Bank and Creditor without
notice to or the consent of Borrower.

 

Borrower:

 

Accelerize Inc.

 

 

By /s/ Brian Ross                                                    

Title CEO                                                                  

 

[Signature Page – Subordination Agreement (Debt and Security Interest]